Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Haissam Elzaim, M.D.,
(NPI: 197272383),
Southern Texas Physician Network,
HSE Orthopaedic Surgery Clinic,

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-12-643
Decision No. CR2650

Date: October 17, 2012

DECISION DISMISSING CASE

This matter is before me on my own motion, sua sponte, to dismiss this matter pursuant
to 42 C.F.R. § 498.70(b) because Petitioner does not have a right to an Administrative
Law Judge (ALJ) hearing. As detailed below, the initial determination by TrailBlazer
Health Enterprises, LLC (TrailBlazer), a contractor for the Centers for Medicare &
Medicaid Services (CMS), became administratively final after Petitioner failed to timely
request reconsideration of that determination. 42 C.F.R. § 498.5(1)(2). Because
Petitioner did not timely request a reconsidered determination, he has forfeited his right
to the contractor’s reconsideration as well as to an ALJ hearing.

I. Background

On November 10, 2011, TrailBlazer issued a notice revoking Dr. Elzaim’s Medicare
enrollment and billing privileges related to his reassignment of benefits to Southern
Texas Physician Network, and instituted a one-year bar on re-enrollment. P. Ex. 3. On
February 14, 2012, Petitioner filed his request for reconsideration. P. Ex. 5A. On
March 7, 2012, the contractor denied Petitioner’s request for reconsideration due to
untimely filing. P. Ex. 7.

Soon thereafter, Petitioner requested an ALJ hearing contesting the revocation. On May
31, 2012, Petitioner filed a Motion for Summary Judgment and nine supporting exhibits
(P. Exs. 1-9). On July 16, 2012, CMS filed its Opposition to Petitioner’s Motion for
Summary Judgment, in what amounted to a cross-motion. Petitioner filed a response
entitled Petitioner’s Response to CMS’ Opposition to Summary Judgment on August 15,
2012.

Il. Discussion

Although the parties filed opposing Motions for Summary Judgment, the crux of this case
is that Petitioner did not timely request a reconsideration decision and the contractor
never issued one. Without a reconsideration decision, Petitioner does not have a right to
an ALJ hearing. 42 C.F.R. § 498.5(1)(2).

Determination of the effective date of enrollment is an “initial determination” that is
subject to the review procedures set forth in 42 C.F.R. Part 498. 42 C.F.R.

§§ 498.3(a)(1), (b)(17). Under the review procedures in Part 498, a provider or supplier
“dissatisfied with an initial determination or revised initial determination related to the
denial or revocation of Medicare billing privileges may request reconsideration in
accordance with § 498.22(a).” 42 C.F.R. § 498.5(1)(1). Section 498.22(a) states that
CMS or one of its contractors “reconsiders an initial determination that affects a
prospective provider or supplier . . . if the affected party files a written request in
accordance with paragraphs (b) and (c) of this section.” Section 498.22(b) provides, in
relevant part, that the affected party may request reconsideration if the party files the
request “[w]ithin 60 days from receipt of the notice of initial determination, unless the
time is extended in accordance with paragraph (d) of this section.” 42 C.F.R.

§ 498.22(b)(3). Section 498.22(d)(1) states that a party “unable to file the request within
60 days .. . may file a written request with CMS, stating the reasons why the request was
not filed timely.” CMS will extend the 60-day deadline for filing a request for
reconsideration “if the affected party shows good cause for missing the deadline.” If the
affected party does not request reconsideration of an initial determination, then the initial
determination is binding. 42 C.F.R § 498.20(b).

The regulations are clear that Petitioner must file a reconsideration request in accordance
with section 498.22. Without a reconsidered determination by the contractor, the initial
determination is “binding” and, therefore administratively final. 42 C.F.R. § 498.20(b).
Moreover, the regulations plainly require that CMS or one of its contractors must issue a
“reconsidered determination” before the affected party is entitled to request a hearing
before an ALJ. 42 C.F.R. § 498.5(1)(2); see Hiva Vakil, M.D., DAB No. 2460 (2012);
Denise A. Hardy, D.P.M., DAB No. 2464 (2012).
Here, the contractor’s initial determination was issued on November 10, 2011. P. Ex. 3.
About 96 days after the initial determination, Petitioner requested contractor
reconsideration in a letter dated February 14, 2012. P. Ex. 5A. The contractor denied
Petitioner’s request for reconsideration because it was not timely requested pursuant to
section 498.22. P. Ex. 7. The contractor, therefore, did not issue a “reconsidered
determination” as described by the regulations. Accordingly, the initial determination is
binding and administratively final. 42 C.F.R. § 498.20(b).

As stated, the “regulations plainly require that CMS or one of its contractors must issue a
‘reconsidered determination’ before the affected party is entitled to request a hearing
before an ALJ.” Hiva Vakil, M.D., DAB No. 2460, at 4, citing 42 C.F.R. § 498.5(1)(2).
Without a reconsidered determination, Petitioner’s initial determination is the final
administrative determination and Petitioner has no right to an ALJ hearing thereon. Hiva
Vakil, M.D., DAB No. 2460, at n.4.

Til. Conclusion

Accordingly, Petitioner’s request for hearing and this case must be, and they are,
DISMISSED pursuant to 42 C.F.R. § 498.70(b) because Petitioner does not have a right
to an ALJ hearing on this matter. The contractor’s revocation of Dr. Elzaim’s Medicare
enrollment and billing privileges related to his reassignment of benefits to Southern
Texas Physician Network, and the one-year bar on re-enrollment as announced in the
contractor’s initial determination notice are final, not subject to review, and remain in
force exactly as announced by the contractor.

/s/
Richard J. Smith
Administrative Law Judge

